

116 S3571 IS: Banking for All Act
U.S. Senate
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3571IN THE SENATE OF THE UNITED STATESMarch 23, 2020Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require member banks to maintain pass-through digital dollar wallets for certain persons, and for other purposes.1.Short titleThis Act may be cited as the Banking for All Act.2.DefinitionsIn this Act:(1)Digital dollarsThe term digital dollars means dollar balances consisting of digital ledger entries recorded as liabilities in the accounts of any Federal reserve bank.(2)Digital dollar walletsThe term digital dollar wallet means a digital wallet or account, maintained by a Federal reserve bank on behalf of any person, for the purpose of holding digital dollar balances.(3)Member bankThe term member bank means any national bank, State bank, or bank or trust company which has become a member of one of the reserve banks created by the Federal Reserve Act (12 U.S.C. 221 et seq.).(4)Pass-through digital dollar walletsThe term pass-through digital dollar wallet means a digital wallet or account, maintained by a member bank on behalf of any person, entitling that person to a pro rata share of a pooled reserve balance that the member bank maintains at any Federal reserve bank.(5)Postal retail facilityThe term postal retail facility—(A)means post office, post office branch, post office classified station, or other facility that is operated by the Postal Service, the primary function of which is to provide retail postal services; and(B)does not include a contractor-operated facility offering postal services. (6)Postal ServiceThe term Postal Service means the United States Postal Service.3.Authority and mandate for member banks to maintain pass-through digital dollar wallets(a)Obligations of member banks(1)In generalMember banks shall open and maintain pass-through digital dollar wallets for all persons, including persons eligible to receive payments from the United States pursuant to a Federal law relating to the coronavirus disease 2019 (COVID–19), who elect to deposit funds into pass-through digital dollar wallets. (2)Maintenance of assets(A)In generalEach member bank shall establish and maintain a separate legal entity for the exclusive purpose of holding all assets and maintaining all liabilities associated with pass-through digital wallets.(B)ContentsThe assets of any entity described in subparagraph (A) shall consist exclusively of a balance maintained in a master account at a Federal reserve bank, and the liabilities or obligations of the entity shall consist exclusively of an equal quantity of balances maintained by holders of pass-through digital wallets.(C)Capital or liquidity regulationThe assets and liabilities of any legal entity described in subparagraph (A) shall not be deemed assets or liabilities of the member bank or its affiliates for purposes of any capital or liquidity regulation promulgated by Federal or State banking authorities.(D)Online application requirement for large banksMember banks with total consolidated assets greater than $10,000,000,000 shall promptly offer application, through online or telephonic means, for pass-through digital wallets.(b)Terms of pass-Through digital dollar walletsPass-through digital dollar wallets—(1)shall not be subject to any account fees, minimum balances, or maximum balances and shall pay interest at a rate not below the greater of the rate of interest on required reserves and the rate of interest on excess reserves;(2)shall provide functionality and service levels no less favorable than those that the member bank offers for its existing transaction accounts, including with respect to debit cards, automated teller machines, online account access, automatic bill-pay, mobile banking, customer service and such other services as the Board of Governors of the Federal Reserve System determines appropriate in the public interest, provided that digital dollar wallets shall not include overdraft coverage;(3)shall be prominently branded in all account statements, marketing materials, and other communications as pass-through FedAccounts maintained by the member bank on behalf of the Federal Reserve;(4)may not be closed or restricted by the bank on the basis of profitability considerations; and(5)shall provide account holders with reasonable protection against losses caused by fraud or security breaches.(c)Reimbursement for costs(1)In generalEach postal retail facility and each member bank with total consolidated assets of not greater than $10,000,000,000 shall be reimbursed each calendar quarter by the relevant Federal reserve bank for the actual and reasonable operational costs incurred by the postal retail facility or member bank in offering pass-through digital dollar wallets.(2)RegulationsThe Board of Governors of the Federal Reserve System shall promulgate such regulations as necessary to carry out this subsection.(d)Authority of the boardMember banks shall be subject to such regulations and obligations as may be imposed by the Board of Governors of the Federal Reserve System in connection with maintaining pass-through digital dollar wallets.4.Authority for State nonmember banks and credit unions to offer pass-through digital dollar walletsThe Federal reserve banks shall permit State nonmember banks and credit unions to open master accounts for the exclusive purpose of offering pass-through digital dollar wallets in compliance with the separate entity structure described in section 3(a), if—(1)the pass-through digital wallets comply with the terms set forth in section 3(b); and(2)each State nonmember bank or credit union electing to offer pass-through digital wallets shall be entitled to cost reimbursement in accordance with section 3(c).5.Authority and mandate for Federal reserve banks to maintain digital dollar wallets for the general public(a)AuthorizationSubject to such restrictions, limitations, and regulations as may be imposed by the Board of Governors of the Federal Reserve System, each Federal reserve bank may maintain digital dollar wallets.(b)Mandate(1)In generalAll Federal reserve banks shall, not later than January 1, 2021, make digital wallets available to all residents and citizens of the United States and to businesses domiciled in the United States.(2)Limited branchesIn areas where access to physical member bank branches is limited, including in low- or moderate-income geographies, designated disaster areas, distressed or underserved non-metropolitan middle-income geographies, as designated by the Federal Financial Institutions Examination Council, Federal reserve banks shall partner with postal retail facilities to ensure access and availability to application and account services for all residents and citizens of the United States and to businesses domiciled in the United States.(c)Terms of digital dollar walletsDigital dollar wallets—(1)shall not be subject to any account fees, minimum balances, or maximum balances, and shall pay interest at a rate not below the greater of the rate of interest on required reserves and the rate of interest on excess reserves;(2)shall provide debit cards, online account access, automatic bill-pay, mobile banking, customer service and other such services as the Board of Governors of the Federal Reserve System determines appropriate in the public interest, provided that digital dollar wallets shall not include overdraft coverage;(3)shall provide, in conjunction with the Postal Service, access to automatic teller machines to be maintained on behalf of the Board of Governors of the Postal Service at postal retail facilities;(4)shall be branded in all account statements, marketing materials, and other communications as FedAccounts maintained by the Federal reserve bank on behalf of the United States of America;(5)may not be closed or restricted on the basis of profitability considerations; and(6)shall provide account holders with reasonable protection against losses caused by fraud or security breaches.(d)Bank secrecy actIn establishing and maintaining digital dollar wallets, each Federal reserve bank shall comply with—(1)section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b);(2)chapter 2 of title I of Public Law 91–508 (12 U.S.C. 1951 et seq.); and(3)subchapter II of chapter 53 of title 31, United States Code. (e)PrivacySection 552a of title 5, United States Code (commonly known as the “Privacy Act of 1974”), shall apply to digital dollar wallets, and the privacy obligations applicable to each Federal reserve bank and its employees, including with respect to criminal and civil penalties, shall mirror those applicable to Federal tax returns under sections 6103, 7213(a)(1), 7213A, and 7431 of the Internal Revenue Code of 1986.6.RegulationsThe Board of Governors of the Federal Reserve System shall promulgate regulations carrying out this Act. 